Exhibit 10.15

 





Common Stock Purchase Warrant

of

Quest Patent Research Corporation

 

1.Grant: Burton Goldstein (“Holder”), is entitled to purchase from Quest Patent
Research Corporation, a Delaware corporation (the “Company”), five million
(5,000,000) shares of the common stock, par value $0.00003 per share (“Common
Stock”), of the Company at an exercise price per share (the “Exercise Price”) of
four tenths of one cent ($0.004).

 

2.Vesting of Warrants: This Warrant is granted and deemed to be effective as of
March 1, 2008 (the “Grant Date”). Commencing on such date, the Warrant is
exercisable by Holder. This Warrant shall expire on March 1, 2018 (the
“Expiration Date”).

 

3.Exercise: The Warrant may be exercised only by Holder (or his guardian or
legal representative) and may not be transferred by Holder except by will or the
applicable laws of descent and distribution. However, in the event that Holder
shall decease and the exercise period is still open (prior to the Expiration
Date), the Warrant may be exercised for a period of one year (not to extend past
the Expiration Date) by Holder’s estate. The Warrant may be exercised, in whole
or in part, from time to time (to the extent vested pursuant to Section 2
hereof) by written notice to the Secretary of the Company at its principal
office specifying the number of shares to be purchased and enclosing the
purchase price therefore in cash or by check or by cashless exercise. The
Company shall cause certificates for any shares of Common Stock purchased
hereunder to be delivered following the receipt of such notice and payment.

 

4.Adjustments: In the event that the outstanding shares of the Common Stock
shall be changed in number, class or character by reason of any split-up, change
of par value, stock dividend, combination or reclassification of shares,
recapitalization, merger, consolidation, reorganization, liquidation or other
corporate change, or shall be changed in value by a reason of any so-called
spin-off, dividend in partial liquidation or other special distribution or
transaction having an effect similar to any of the foregoing, the Company shall
make such adjustments, if any, in the number, kind and purchase price of shares
covered by the Warrant as the Board of Directors may determine to be appropriate
in order to prevent dilution or enlargement of the rights of Holder that
otherwise would result.

 

5.Miscellaneous: Notwithstanding any other provision hereof, the Warrant shall
not be exercisable if such exercise would involve a violation of any applicable
Federal or State securities law. The Company may require as a condition to the
exercise of this Warrant that appropriate provisions be made for payment of any
applicable federal, state or local withholding taxes in connection with the
grant, exercise or disposition of the Warrant.

 



 

 

 

 

Executed on the ___ day of October 2014, but effective as of the Grand Date.

 



  Quest Patent Research Corporation           Jon Scahill   President & CEO



 

The undersigned Holder hereby acknowledges receipt of an executed original
hereof and accepts the Warrant granted hereunder on and subject to the terms
stated herein.

 

Holder acknowledges that he/she has been informed that the shares of Common
Stock to be issued upon exercise of the Warrant have not been registered under
the Securities Act of 1933 (the “Securities Act”) and agrees that he will not
make any disposition of such shares unless either (a) such shares have been
registered under the Securities Act or (b) an exemption from the registration
provisions of the Securities Act is applicable to the Holder’s proposed
disposition of such shares. The certificates representing shares of Common Stock
issuable upon exercise of the Warrant shall bear a legend substantially as
follows:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933. The shares have been acquired for investment and may not
be sold, transferred or assigned in the absence of an effective registration
statement for these shares under the Securities Act of 1933 or an opinion of the
Company’s counsel that registration is not required under said Act.”

 



      Burton Goldstein   Holder





 

 

 



--------------------------------------------------------------------------------

